DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 11/07/2022 to application filed on 04/10/2020.
Claims 1-20 are pending in the case.  Claims 1, 11 and 17 are independent claims. 
Claims 1, 6, 8-9, 11, 13-14, 17 are currently amended.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al., US 2007/0028162.
	Regarding independent claim 17, Griffin teaches a computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a method for presenting content of a multicell multicategory document, the method comprising:
	opening the multicell multicategory document (Griffin, figures 1, 4);
	identifying a viewable cell of the multicell multicategory document which is
distinct from at least one non-viewable cell of the multicell multicategory document (Griffin, figures 1,8; [0060]-[0061], [0068]; a web page includes a plurality of fields; identifying a field includes a fragment reference that a user is permitted to view content which is different from another field including a fragment reference that the user is not permitted to view the content);
	determining a category of content of the viewable cell (Griffin, fig.8; [0022], [0055], [0065]-[0067]; identifying fragment content, such as text, image or video in cache for rendering content into the field);
	connecting the viewable cell to a document editor which has content presentation 
functionality for content of the determined category (Griffin, figures 1, [0010], [0049], [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing);
	rendering the viewable cell content for presentation to a user, thereby displaying document content (Grifffin, [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing); and
	making the document editor an equal class entity within an integrated development environment (Grifffin, [0004], [0005]; editing the web pages includes inserting same fragment into web pages and when the fragment updated, all web pages using the fragment are automatically updated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 in view of Liu, US 2016/0132611.
	Regarding independent claim 1, Griffin teaches a system configured for presenting content of a multicell multicategory document, the system comprising: 
	a digital memory (Griffin, fig.2; [0033]); and
	a processor in operable communication with the memory, the processor configured to perform steps for presenting content of multicell multicategory document to an editor user interface (Griffin, figures 1-2; [0033]), the steps including: 
	identifying a viewable cell of the multicell multicategory document which is distinct from at least one non-viewable cell of the multicell multicategory document (Griffin, figures 1,8; [0060]-[0061], [0068]; a web page includes a plurality of fields; identifying a field includes a fragment reference that a user is permitted to view content which is different from another field including a fragment reference that the user is not permitted to view the content);
	determining a category of content of the viewable cell (Griffin, fig.8; [0022], [0055], [0065]-[0067]; identifying fragment content, such as text, image or video in cache for rendering content into the field), and
	connecting the viewable cell to a content presentation functionality for content of the determined category (Griffin, figures 1, [0010], [0049], [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing), and 
	wherein the system in operation presents rendered cells in a visual presentation order (Griffin, [0022], [0068]-[0070]; fields for videos in the web page; and displaying only videos that the user are permitted to view).
	However, Griffin does not teach wherein the multicell multicategory document includes multiple cells with respective executable content, the cells arranged in an execution order, and wherein the system in operation presents rendered cells in a visual presentation order which differs from the execution order.
	Liu teaches wherein the multicell multicategory document includes multiple cells with respective executable content, the cells arranged in an execution order, and wherein the system in operation presents rendered cells in a visual presentation order which differs from the execution order (Liu, fig.3; [0041]-[0046]; webpage includes areas arranged in an execution order, so that clicking a first area cause the browser navigates to a sub-area; presenting rendered areas are in category order).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Liu’s teaching and Griffin’s teaching to include multiple cells with respective executable content, the cells arranged in an execution order, and wherein the system in operation presents rendered cells in a visual presentation order which differs from the execution order, since the combination would have facilitated the user to navigate related content in the webpage as Liu disclosed.
	Regarding claim 3, which is dependent on claim 1, Griffin teaches further comprising an integrated development environment which includes the editor user interface (Griffin, figures 1; [0049], [0069]-[0070]; editing controls/features for fields).
Claims 2, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Howerton, III et al., US 2001/0049701
	Regarding claim 2, which is dependent on claim 1, Griffin teaches wherein the viewable cell is one of a plurality of viewable cells, at least one of the plurality of viewable cell includes executable content and at least another of the plurality of viewable cell includes non-executable content (Griffin, [0022]; text, image, or video).
	Howerton teaches the system is configured to render the non-executable content in a foreground layer, to render the executable content in a background layer, and to present composited layer results to the user (Howerton, [0031]-[0032]; displaying a web page including static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howerton’s teaching into Liu and Griffin’s teaching to render the non-executable content in a foreground layer and the executable content in a background layer, and to present composited layer results to the user, since the combination would have facilitated the presentation of the web page including both static and dynamic content.
	Regarding claim 5, which is dependent on claim 1, Howerton teaches wherein the system is characterized by at least one of the following foreground characteristics and is also characterized by at least one of the following background characteristics: a foreground characteristic under which compliable source code content of the document is rendered in a foreground layer rather than a background layer; a foreground characteristic under which natural language text the document is rendered in a foreground layer rather than a background layer; a foreground characteristic under which static content of the document is rendered in a foreground layer rather than a background layer; a background characteristic under which markup language content of the document is rendered in a background layer rather than foreground layer; a background characteristic under which interpretable script content of the document is rendered in a background layer rather than a foreground layer; a background characteristic under which dynamic content of the document is rendered in a background layer rather than a foreground layer; a background characteristic under which dynamic content of the document  is rendered in a background layer which is isolated with sandbox (Howerton, abstract, [0030]-[0031]; static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howverton’s teaching into Liu and Griffin’s teaching to include a foreground characteristic under which static content of the document is rendered in a foreground layer rather than a background layer and a background characteristic under which dynamic content of the document is rendered in a background layer rather than a foreground layer, since the combination would have facilitated the presentation of dynamic and static content in a web page for end users as Howerton disclosed.
	Regarding claim 7, which is dependent on claim 5, Griffin teaches further comprising an integrated development environment which includes a core configured to interoperate with extensions, and wherein the content presentation functionality interoperates with the integrated development environment core (Griffin, fig.1, “Edit”; “Add Fragment”, “Edit Properties”, “Delete” for different fields).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Templin et al., et al., US 2006/0048099. 
Regarding claim 4, which is dependent on claim 1, Templin teaches further comprising a security sandbox, and wherein the system is configured to render executable content of the viewable cell in the security sandbox (Templin, [0032]; executing an application within a secure sandbox).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Templin’s teaching into Liu and Griffin’s teaching to include a security sandbox, and wherein the system is configured to render executable content of the viewable cell in the security sandbox, since the combination would have facilitated the user to run/download applications in a specified security zone.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Rappaport et al., US 2021/0109992.
	Regarding claim 6, which is dependent on claim 1, Griffin and Chang teach wherein the multicell multicategory document has at least a first viewable cell with first executable content and a second viewable cell with second executable content (Griffin, [0022], fields for videos).
	Rappaport teaches the first executable content and the second executable content communicate electronically with each other during execution (Rappaport, [0021], [0023], [0026]; communication between iframes in a web page).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rappaport’s teaching into Liu and Griffin’s teaching to include executable contents communicate electronically with each other during execution of the executable content, since the combination would have facilitated the web page to display a requested content from different iframe as Rappaport disclosed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Ainsworth et al., US 2007/0283281.
	Regarding claim 6, which is dependent on claim 1, Griffin and Chang teach wherein the multicell multicategory document has at least a first viewable cell with first executable content and a second viewable cell with second executable content (Griffin, [0022], fields for videos; Chang, [0074], [0075]-[0076]; web notebook including links to access other webpage). The same rationale of claim 1 is incorporated herein.
	Ainsworth teaches the first executable content and the second executable content communicate electronically with each other during execution (Ainsworth, [0021]-[0022]; first container communicates with second container so that user select a stock symbol in first container for displaying selected stock’s price causing the second container to display selected stock’s report).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Ainsworth’s teaching into Liu and Griffin’s teaching to include executable contents communicate electronically with each other during execution of the executable content, since the combination would have facilitated the user simultaneously view related information from two containers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Tolpin, US 9436667.
	Regarding claim 8, which is dependent on claim 1, Griffin teaches wherein the system is configured to render dynamic media separately from static media by using a dynamic media layer to render dynamic media and using a separate static media layer to render static media (Tolpin, claim 7; dynamic layer for dynamic data and static layer for static data; and merging dynamic and static layers).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Tolpin’s teaching into Liu and Griffin’s teaching to render dynamic media separately from static media by using a separate layer to render static media, since the combination would have facilitated the rendering of document including dynamic and static media using superimposing or merging in a predefined order as Tolpin disclosed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Kaplan et al., US 2011/0307955.
	Regarding claim 9, which is dependent on claim 1, Kaplan teaches wherein the system is configured to render dynamic media separately from static media by using a sandbox for only the dynamic media (Kaplan, [0006], [0050], [0061]; extracting dynamic parts of the web page and executing them in a sandbox to detect malicious content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kaplan’s teaching into Chang and Griffin’s teaching to render dynamic media separately from static media by using a sandbox for only the dynamic media, since the combination would have isolated and protected certain content from other different content by using iframe/sandbox as Woods disclosed.
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kaplan’s teaching into Liu and Griffin’s teaching to render dynamic media separately from static media by using a sandbox for only the dynamic media, since the combination would have facilitated user’s computer system by detecting malicious content in dynamic content of the web page as Kaplan disclosed. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Liu as applied to claim 1 above, and further in view of Mirho, US 10157499.
	Regarding claim 10, which is dependent on claim 1, Mirho teaches wherein the system is configured to render the editor user interface in a foreground layer (Mirho; fig. 3; col.8, lines 5-32; editor panel in foreground layer for user).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Mirho’s teaching into Liu and Griffin’s teaching to include render the editor user interface in a foreground layer, since the combination would have facilitated user to simultaneously displaying editing functions and content for user editing.
Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 in view of Elmore et al., US 2011/1005523, Chernenkov et al., US 2017/0357721, and Templin et al., US 2006/0048099.
	Regarding independent claim 11, Griffin teaches a method for presenting content of a multicell multicategory document, the method comprising:
	identifying a viewable cell of the multicell multicategory document which is distinct from at least one non-viewable cell of the multicell multicategory document, the non-viewable cell including non-executable content (Griffin, figures 1,8; [0060]-[0061], [0068]; a web page includes a plurality of fields; identifying a field includes a fragment reference that a user is permitted to view its content which is different from another field including a fragment reference that the user is not permitted to view its content, wherein the field that the user is not permitted to view content including text);
	determining a category of content of the viewable cell (Griffin, fig.8; [0022], [0055], [0065]-[0067]; identifying fragment content, such as video for rendering content into the field);
	connecting the viewable cell to an editor which has content presentation functionality for content of the determined category (Griffin, figure 1, [0010], [0049], [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing).
	However, Griffin does not teach the multicell multicategory document is a multicell multicategory JSON document; the category indicates the viewable cell includes executable content; and executing the executable content in a sandbox in security isolation from the non-executable content.
Elmore teaches a multicell multicategory JSON document (Elmore, [0030]; web page is a document composed in languages, protocols and formats including HTML, JSON).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Elmore’s teaching and Griffin’s teaching to include a multicell multicategory JSON document, since the combination would have facilitated the user to edit web pages in plurality of formats.
Chernenkov teaches determining a category of content of the viewable cell indicates the viewable cell includes executable content (Chernenkov, abstract; [0026], [0036]-[0041], [0095]; applications is organized in category areas).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chernenkov’s teaching into Elmore and Griffin’s teaching to include determining a category of content of the viewable cell indicates the viewable cell includes executable content, since the combination would have facilitated the user access useful or relevant applications in each category area in the web page.
Templin teaches executing the executable content in a sandbox in security isolation from the non-executable content (Templin, [0032]; executing an application within a secure sandbox).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Templin’s teaching into Chernenkov, Elmore and Griffin’s teaching to include executing the executable content in a sandbox in security isolation from the non-executable content, since the combination would have facilitated the user to run/download applications in a specified security zone.
Regarding claim 15, which is dependent on claim 11, Griffin teaches further comprising editing the content of the viewable cell by using the editor within an integrated development environment (Griffin, [0049], [0069]-[0070]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Elmore, Chernenkov, and Templin as applied to claim 11 above, and further in view of Howerton, III et al., US 2001/0049701.
	Regarding claim 12, which is dependent on claim 11, Griffin teaches wherein the viewable cell is one of a plurality of viewable cells, at least one of the plurality of viewable cells includes executable content and at least another of the plurality of viewable cell includes non-executable content, (Griffin, [0022]; text, image, or video).
	Howerton teaches the method comprises rendering the non-executable content in a foreground layer, rendering the executable content in a background layer, compositing results of the renderings, and presenting the composited results to a user (Howerton, [0030]-[0031]; displaying a web page including static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howverton’s teaching into Templin, Chernenkov, Elmore and Griffin’s teaching to include rendering the non-executable content in a foreground layer, rendering the executable content in a background layer, compositing results of the renderings, and presenting the composited results to a user, since the combination would have facilitated the presentation of dynamic and static content in a web page for end users as Howerton disclosed.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Elmore, Chernenkov, and Templin as applied to claim 11 above, and further in view of Liu, US 2016/0132611.
	Regarding claim 13, which is dependent on claim 11, Griffin and Elmore teaches wherein the multicategory JSON document includes multiple cells with respective executable content, and the method presents rendered cells in a visual presentation order (Griffin, [0022], [0068]-[0070]; fields for videos in the web page; and displaying other fields in order that the user are permitted to view; Elmore, [0030]). The same rationale is incorporated herein.
	However, Griffin does not teach wherein multiple cells with respective executable content, the cells arranged in an execution order, and the visual presentation order which differs from the execution order.
	Liu teaches wherein multiple cells with respective executable content, the cells arranged in an execution order, and the visual presentation order which differs from the execution order (Liu, [0041]-[0046]; webpage includes cells arranged in an execution order, so that clicking on an object in a first area will navigate to a sub-area and presenting rendered cells)
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Liu’s teaching into Templin, Chernenkov, Elmore and Griffin’s teaching to include multiple cells with respective executable content, the cells arranged in an execution order, and wherein the system in operation presents rendered cells in a visual presentation order which differs from the execution order, since the combination would have facilitated the user to navigate related content in the webpage as Liu disclosed.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Elmore, Chernenkov, and Templin as applied to claim 11 above, and further in view of Kenagy et al., US 2010/0122189.
	Regarding claim 14, which is dependent on claim 11, Kenagy teaches wherein executable content includes at least one of: executable markdown language code, or executable script in a program language (Kenagy, [0017]; executable content including java application, applet).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kenagy’s teaching into Templin, Chernenkov, Elmore and Griffin’s teaching to include a security sandbox, and wherein the system is configured to include executable content includes at least one of: executable markdown language code, or executable script in a program language, since the combination would have enriched the content of the web page by including different executable content/applications for the users.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Elmore, Chernenkov, and Templin as applied to claim 11 above, and further in view of Bacus et al., US 20130007575.
	Regarding claim 16, which is dependent on claim 11, Griffin and Elmore teach the multicell multicategory JSON document includes multiple cells in claim 11 above, however, Griffin does not teach wherein the multicell multicategory document includes multiple cells containing respective source code snippets, and the method renders the source code snippets by using the editor within an integrated development environment.
	Bacus wherein the multicell multicategory document includes multiple cells containing respective source code snippets, and the method renders the source code snippets by using the editor within an integrated development environment (Bacus, fig.8; [0064]-[0065]; user interface allows users to edit web page data by providing an html editor as an embedded window in which the web page data is displayed).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bacus’ teaching into Templin, Chernenkov, Elmore and Griffin’s teaching to include cells containing respective source code snippets, and the method renders the source code snippets by using the editor within an integrated development environment, since the combination would have facilitated user to edit either content and/or html source code of the content.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 as applied to claim 17 above, and further in view of Revach et al., US 2018/0004358.
	Regarding claim 18, which is dependent on claim 17, Griffin teaches wherein rendering the viewable cell for presentation to the user is performed as part of rendering a viewable portion of the document (Griffin, [0069]-[[0070]), and wherein: rendering the viewable portion comprises rendering textual content, wherein the textual content includes at least one of: natural language text, or source code which is not configured for execution within the document editor; and wherein the rich content includes at least one of: hypertext markup language, script code which is configured for execution within the document editor, or an interactive graph (Griffin, [0055]; plain text, rich text, HTML).
	Revach teaches rendering the viewable portion comprises rendering textual content in a foreground layer and rendering rich content in a background layer (Revach, figures 4,5; [0053]-[0054]; text content of the document is rendered in a foreground layer that allows the user to interact with displaying graph in background layer).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Revach’s teaching and Griffin’s teaching to include rendering the viewable portion comprises rendering textual content in a foreground layer and rendering rich content in a background layer, since the combination would have facilitated the user to see different content by using layers and transparency as Revach disclosed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 as applied to claim 17 above, and further in view of Hicks et al., US 2009/0055460.
	Regarding claim 19, which is dependent on of claim 17, Hicks teaches wherein the method renders rich content of a first viewable cell in a sandbox, and the method renders non-rich content of a second viewable cell outside the sandbox for presentation to the user in a textual editor in an integrated development environment (Hicks, abstract, [0036], [0038]; displaying dynamically generated content in iframe for indicating and separating the dynamically generated content from other static content on editable web page; user can edits static content and cannot edit the dynamically generated content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hicks’ teaching and Griffin’s teaching to include the method renders rich content of a first viewable cell in a sandbox, and the method renders non-rich content of a second viewable cell outside the sandbox for presentation to the user in a textual editor in an integrated development environment, since the combination would have facilitated the user to know which content is editable or not editable for further editing as Hicks disclosed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 as applied to claim 17 above, and further in view of Howerton, III et al., US 2001/0049701.
	Regarding claim 20, which is dependent on of claim 17, Howerton teaches wherein the method further comprises utilizing multiple background layers for rendering respective cells of the document, and also utilizing at least one foreground layer for rendering at least one other cell of the document (Howerton, [0031]-[0032]; displaying a web page including static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howerton’s teaching and Griffin’s teaching to include multiple background layers for rendering respective cells of the document, and also utilizing at least one foreground layer for rendering at least one other cell of the document, since the combination would have facilitated the presentation of the web page including both static and dynamic content.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants mainly argue with respect to claim 1 that “The references do not teach an execution order that is different from a presentation order… Griffin does not teach a notebook cell execution order which is different from a presentation order, because Griffin does not teach a notebook cell execution order. Indeed, just like the rest of Griffin, the cited paragraphs of Griffin do not mention either “order” or “cell”. The Office has not shown that Griffin somehow manages to teach a notebook cell execution order which is different from a presentation order without even mentioning “order” or “cell” (Remarks, pages 10-12).
	However, the combination of Griffin and Liu teaches an execution order that is different from a presentation order as explained in the rejection above.  It is also noted that 
 “rendered cells” as claimed can be any cells displayed in the document and do not necessitated to be “the cells” with executable content or “the cells” arranged in an execution order.

	Applicants mainly argue with respect to claim 11 that “Griffin and other references discuss web pages at length, but they do not mention “notebook” or a notebook “cell” or “JSON”. Similarly, Applicant’s specification refers to a “notebook” dozens of times and discusses JSON notebooks in particular, but Applicant’s specification mentions web browsers only in passing, and there is no mention at all of web pages in Applicant’s specification (Remarks, pages 12-13).
	However, the combination of Griffin and Elmore teaches a multicell multicategory JSON document. It is noted that “note book” limitation is removed from the claim; and Griffin teaches areas/fields which are interested as “cells” in the claim.

	Applicants mainly argue with respect to claim 14 that “The claim 14 rejection also conflates using IFrames with putting executable content in a sandbox to separate it from text. The cited material in Woods does not teach the claimed executable content versus non-executable content separation… Since HTML is an example of executable content (Applicant’s specification at [00179]), by saying that each IFrame has its own HTML, Woods is saying in effect that both the sandboxed content and the other content are executable. This is not the separation of executable versus non-executable content required by claim 11. Moreover, the claim 14 rejection does not address the viewable versus non-viewable distinction in the claim language. The claim recites a “non-viewable cell including non-executable content”, and recites that a “viewable cell includes executable content”. Inclusion of video in a cell, for example, does not necessarily make the cell a viewable cell” (Remarks, pages 13)
	Examiner indicates that claim 14 is now amended as “wherein executable content includes at least one of: executable markdown language code, or executable script in a program language”. However, the combination of Griffin and Kenagy teaches amended claim 14. 

	Applicants mainly argue that “Amended claim 17 recites “making the editor an equal-class entity within an integrated development environment”. Basis is found in the specification at, e.g., [0021]. This has not been shown in the references” (Remarks, page 14) without providing any reason.
	Examiner respectfully disagrees. Griffin teaches editing the web pages includes inserting same fragment into web pages and when the fragment updated, all web pages using the fragment are automatically updated. Therefore, Griffin teaches the amended limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson, US 6690396, fig.6 teaches border indicating executable content.
Ferri et al., US 2010/0192224, [0012] teaches determining a hyperlink should by open in a sandbox executing the executable content in a sandbox in security isolation from the non-executable content.	
Chen, US 2004/0205650 teaches sandbox for processing dynamic web page content.
Jalon et al., US 8626802 teaches sandbox process for video content to include plugin controls for video preview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177